UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6799


CURTIS RAY BROOKS,

                Petitioner - Appellant,

          v.

COMMONWEALTH OF VIRGINIA; D. B. EVERETT,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:10—cv-01393-LMB-IDD)


Submitted:   September 29, 2011            Decided:   October 5, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Curtis Ray Brooks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Curtis Ray Brooks seeks to appeal the district court’s

order     dismissing      his    28    U.S.C.         § 2254    (2006)      petition     as

successive.        The    order       is    not      appealable      unless    a     circuit

justice or judge issues a certificate of appealability.                              See 28

U.S.C. § 2253(c)(1)(A) (2006).                      A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating             that   reasonable    jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El         v.   Cockrell,      537   U.S.     322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and conclude that Brooks has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                                2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3